Per Curiam.

The Official Referee, with ample justification in the record, has found that the complainant and Saffran are unworthy of belief. With the destruction of their credibility the major charges involving willful venality on the part of respondent must fall. However, the fact remains that respondent was inexcusably remiss in his duty to his clients. As a New York attorney who was quite ignorant of the laws and procedure governing the formation of corporations in New Jersey, he ventured to form a New Jersey corporation without ascertaining such procedure. He allegedly entrusted the filing of the certificate to a layman. Making no effort to check as to whether the certificate of incorporation had in fact been filed, he prepared certificates of stock, minutes of meetings, a bank resolution and other papers reflecting the existence of a duly formed corporation. He permitted his clients to do business as a corporate entity, without taking the most rudimentary steps to find' out whether the corporation was in existence. Fortunately, his conduct does not appear to have caused any substantial harm to anyone.
In the circumstances respondent should be censured.
Peoic, P. J., Glennon, Cohn, Breitel and Botein, JJ., concur.
Respondent censured.